      Case: 4:19-cv-00102-RWS Doc. #: 1 Filed: 01/25/19 Page: 1 of 3 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TABITHA HOLT and CLYDE SUTHERLAND,                     )
                                                       )
         Plaintiffs,                                   )
                                                       )
vs.                                                    )      Cause No. 4:19-cv-102
                                                       )
QUALIFIED TRUCKING SERVICE, INC.,                      )      Franklin County Circuit Court
                                                       )      Cause No. 18AB-CC00258
                                                       )
         Defendant.                                    )

                                 NOTICE OF REMOVAL
         COMES NOW Defendant Qualified Trucking Service, Inc., by and through the

undersigned counsel, pursuant to 28 U.S.C. § 1446(b), and files this Notice of Removal to the

United States District Court for the Eastern District of Missouri, Eastern District, and for grounds

of this Notice of Removal, states:

1.       The above-entitled action, filed and now pending in the Circuit Court of Franklin County,

         Missouri, involves Plaintiffs, who reside in Ohio and West Virginia respectively, and

         Defendant, a dissolved foreign corporation, formally incorporated in the State of

         California. (See Plaintiffs’ Complaint, attached hereto and incorporated as Exhibit 1).

2.       Defendant was served Plaintiffs’ Complaint on December 28, 2018.

3.       As required by 28 U.S.C. § 1446(b), Defendant’s Notice of Removal is filed in this Court

         within thirty (30) days after the receipt by Defendant of a copy of Plaintiffs’ Complaint in

         said action, setting forth a claim for relief upon which said action is based, which was

         served upon Defendant.
     Case: 4:19-cv-00102-RWS Doc. #: 1 Filed: 01/25/19 Page: 2 of 3 PageID #: 2



4.      The United States District Court for the Eastern District of Missouri has diversity

        jurisdiction over this case because the matter in controversy exceeds the sum of $75,000.00

        and is between citizens of different states.

5.      Therefore, pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiffs’

        cause of action as complete diversity exists, authorizing removal to this Court pursuant to

        28 U.S.C. § 1446(b).

6.      As Plaintiffs’ Complaint was originally filed in Franklin County, Missouri, removal to this

        judicial district and division is appropriate pursuant to 28 U.S.C. § 1441(a).

7.      This Court has supplemental jurisdiction over all claims contained within Plaintiffs’

        Complaint, pursuant to 28 U.S.C. § 1367, because said claims arise between the same

        parties and out of the same controversy which serves as the basis of Plaintiffs’ claims.

8.      Furthermore, as required by 28 U.S.C. § 1446(a), Defendant attaches a copy of all process,

        pleadings, and orders served upon Defendant in said action, attached hereto as Exhibit 2.

9.      Contemporaneously with the filing of this Notice of Removal, and pursuant to 28 U.S.C. §

        1446(d), Defendant is filing a copy of this Notice of Removal with the Clerk of the Circuit

        Court of Franklin County, Missouri, and is serving a copy on counsel for Plaintiffs.

        WHEREFORE, Defendant prays this Honorable Court accept jurisdiction of said action.




                                                       /s/ Steven J. Hughes
                                                       Steven J. Hughes #38968
                                                       Joseph M. Hoffman #67360
                                                       HUGHES LAWYERS, LLC
                                                       Attorneys for Defendant
                                                       1314 So. 18th Street
                                                       St. Louis, Missouri 63104
                                                       (314) 328-5770
                                                       Email: steve@hugheslawyersllc.com
                                                       Email: joe@hugheslawyersllc.com

                                                  2
   Case: 4:19-cv-00102-RWS Doc. #: 1 Filed: 01/25/19 Page: 3 of 3 PageID #: 3




        I hereby certify that a copy of the foregoing filed electronically with the Clerk of the Court
this 25th day of January 2019 to be served by operation of the Court’s electronic filing system upon
the following or U.S. mail for parties not registered with CM/ECF, on this 25th day of January
2019: Mr. Tim E. Dollar, Attorney for Plaintiff, 1100 Main Street, Suite 2600, Kansas City,
Missouri 64105.


                                                      /s/ Steven J. Hughes




                                                  3
